DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu et al. (United States Patent Application Publication No. US 2019/0067314 A1, hereinafter “Lu”).
In reference to claim 1, Lu discloses a device which meets the claim.  Figure 1A-1C, 2, and 4-10 of Lu disclose a semiconductor memory device comprising a stack (214) disposed over a first substrate (202).  An etch barrier (122, 124, 235 – p. 7, paragraph 70) including a plurality of dummy channels (122) pass through the stack and surround a coupling region (TAC).  A plurality of channels (218) pass through the stack in a cell region (110) outside the coupling region (TAC). The stack (214) comprises first dielectric layers and second dielectric layers alternately stacked (p. 7, paragraph 73) inside the coupling region (TAC) and comprises the first dielectric layers and electrode layers (206) being alternately stacked outside the coupling region (TAC).  
With regard to claim 2, Lu discloses (p. 7, paragraph 71) that the dummy channel (122) are formed simultaneously with the channels (218).  It is understood that in a top view, an area of each of the plurality of dummy channels (122) is the same as an area of each of the plurality of channels (218).
In reference to claim 3, each of the plurality of channels (218) and the plurality of dummy channels (122) comprises a channel layer (220) disposed in a hole formed in and through the stack.  A gate dielectric layer (222) surrounds an outer wall of the channel layer (220).
With regard to claim 4, a contact plug (236) passes through the stack (214) in the coupling region (TAC).
In reference to claim 7, figures 1A and 2 show a plurality of bit lines (252) disposed over the stack, extending in a second direction intersecting with a first direction, and coupled to the plurality of channels (218) through a plurality of bit line contacts (248).  The cell region (110) comprises a first cell region (110 - left) and a second cell region (110 - right), which are disposed in the first direction, and the coupling region (TAC) is disposed between the first cell region (110 – left) and the second cell region (110 – right).
With regard to claim 8, figures 1B, 1C, and 2 show a plurality of bit lines (252) disposed over the stack, extending in a second direction intersecting with a first direction, and coupled to the plurality of channels (218) through a plurality of bit line contacts (248).  The cell region (110) comprises a first cell region (110 – top) and a second cell region (110 - bottom), which are disposed in the second direction, and the coupling region (TAC) is disposed between the first cell region (110 – top) and the second cell region (110 – bottom).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (United States Patent Application Publication No. US 2016/0225785 A1, hereinafter “Kim”).
In reference to claim 1, Kim discloses a device which meets the claim.  Figures 1-5, 6A-6C, 7B of Kim disclose a semiconductor memory device comprising a stack disposed over a first substrate (100).  A nitride film (144b – p. 8, paragraph 88) including a plurality of dummy channels (140b in 200b, 200c – p. 8, paragraph 91) pass through the stack and surround a coupling region (CTA).  A plurality of channels (200a) pass through the stack in a cell region (CAA) outside the coupling region (CTA). The stack comprises first dielectric layers (110) and second dielectric layers (158) alternately stacked inside the coupling region (CTA) and comprises the first dielectric layers (110) and electrode layers (GE) being alternately stacked outside the coupling region (CTA).  Kim does not disclose that the nitride film (144b) functions as an etch barrier.  However note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. See In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the patentability of the function, and that an old or obvious device alleged to perform a new function is not patentable as a device, whether claimed in “functional language” terms or not. Note that the above case law makes it clear that in such cases applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. See In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) (Spout having “taper … such as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake” anticipated by an oil can spout having the same shape as spout Applicant disclosed as being adapted for dispensing said only a few kernels at said shake) for a discussion of the roles of examiner and applicant in determining when and how functional limitations distinguish a claim from prior art disclosing the same structure). See also In re King, 231 USPQ 136 (Fed. Cir, 1986) ("It did not suffice merely to assert that Donley [the cited prior art] does not inherently 
With regard to claim 2, in a top view in figures 2A-2C, an area of each of the plurality of dummy channels (200b) is the same as an area of each of the plurality of channels (200a).
In reference to claim 3, each of the plurality of channels (200a) and the plurality of dummy channels (200b, 200c) comprises a channel layer (140a, 140b) disposed in a hole formed in and through the stack.  A gate dielectric layer (130a, 130b) surrounds an outer wall of the channel layer (140a, 140b).
With regard to claim 4, a contact plug (180) passes through the stack (110, 158) in the coupling region (CTA).

Allowable Subject Matter
Claims 9-18 are allowed.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a semiconductor memory device which comprises a stack disposed over a first substrate, an etch barrier including a plurality of dummy channels which pass through the stack and surround a coupling region, a plurality of channels passing through the stack in a cell region outside the coupling region, such that the stack comprises first dielectric layers and second dielectric layers alternately stacked inside the coupling region, and comprises the first dielectric layers and electrode layers alternately stacked outside the coupling region in combination with the logic structure formed between the first substrate and a second substrate as explicitly described by the .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817